                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   BACKGRID USA INC., a California       Case No.: 2:18-cv-08031 PA (GJSx)
     corporation,
12
          Plaintiff,                       ORDER FOR DISMISSAL
13                                         PURSUANT TO FED. R. CIV. P.
     v.
14                                         41(a)(1)(A)(i)
     LEHREN NETWORKS PRIVATE
15   LIMITED; and DOES 1-10, inclusive,
16        Defendants.                      Complaint Filed: September 14, 2018
17
18
19
20
21
22
23
24
25
26
27
28

                           [PROPOSED] ORDER FOR DISMISSAL
 1         The Court, having considered Plaintiff’s Request for Dismissal, hereby dismisses
 2   this action without prejudice, with each party to bear their own attorneys’ fees and costs.
 3
 4   Dated:     April 15, 2019
                                                   Percy Anderson
 5
                                                   United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                                 [PROPOSED] ORDER FOR DISMISSAL
